Citation Nr: 0943960	
Decision Date: 11/18/09    Archive Date: 11/25/09

DOCKET NO.  08-31 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of death.

2.  Legal entitlement to nonservice-connected death pension 
benefits.

3.  Entitlement to accrued benefits.


WITNESSES AT HEARING ON APPEAL

Appellant and Mr. R.P.




ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The appellant maintains that her spouse, who died in June 
1998, had recognized service with the United States Armed 
Forces during World War II.  She contends that she is 
therefore entitled to accrued benefits and legally eligible 
for VA death pension benefits.  Her deceased spouse's 
verified service currently includes recognized guerilla 
service from February 5, 1945, to August 21, 1945; service 
with the Regular Philippine Army from August 22, 1945, to 
February 6, 1946; and service with the Special Philippine 
Scouts from September 5, 1946, to May 19, 1949.  The matter 
of whether he may have had additional recognized service is 
addressed in the remand section of this decision, below.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from ratings determinations dated in July 2008 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines.  The appellant's 
disagreement with those determinations led to this appeal.

The appellant provided testimony at a July 2009 hearing 
before the undersigned Acting Veterans Law Judge.  A 
transcript of the hearing is of record.  

At the July 2009 Board hearing, and prior to certification of 
this appeal to the Board in September 2009, the appellant 
withdrew her appeal for entitlement to service connection for 
the cause of the  death.  (See July 2009 Board hearing 
transcript at page 2).  See 38 C.F.R. § 20.204(a),(b).  By 
regulation, her notice of disagreement and substantive appeal 
as to this issue is therefore deemed withdrawn.  See 
38 C.F.R. § 20.204(c).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of legal eligibility to nonservice-connected death 
pension benefits is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  At the July 2009 Board hearing, and prior to 
certification of this appeal to the Board in September 2009, 
the appellant withdrew her appeal for entitlement to service 
connection for the cause of the  death.

2.  A claim for accrued benefits was not received within one 
year of the death of the appellant's spouse.

3.  The appellant's spouse did not have a claim for VA 
benefits pending at the time of his death and was not 
entitled to VA benefits under an existing rating or decision.  


CONCLUSIONS OF LAW

1.  The criteria for a withdrawal of the appellant's 
substantive appeal on the issue of entitlement to service 
connection for the cause of death have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.200, 20.202, 20.204(b), (c) (2009).

2.  The criteria for accrued benefits are not met.  38 
U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Issue of Service Connection for Cause of Death

At the July 2009 Board hearing, and prior to certification of 
this appeal to the Board in September 2009, the appellant 
withdrew her appeal for entitlement to service connection for 
the cause of the  death.  (See July 2009 Board hearing 
transcript at page 2).  See 38 C.F.R. § 20.204(a),(b).  By 
regulation, her notice of disagreement and substantive appeal 
as to this issue is therefore deemed withdrawn.  See 
38 C.F.R. § 20.204(c).  As a result, the Board lacks 
jurisdiction over this issue, and the appeal as to 
entitlement to service connection for the cause of the 
Veteran's death is dismissed.  See 38 U.S.C.A. § 7105; 38 
C.F.R. § 20.101(d).

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  This law 
redefined the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 
38 C.F.R. § 3.159(b).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate a 
claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c).  

In this matter, the appellant was provided notice of the 
evidence required to substantiate a claim for accrued 
benefits in a VA letter dated in February 2008.  The letter 
described what was required to substantiate the appellant's 
claim and her and VA's respective responsibilities in 
providing and obtaining evidence.  See 38 C.F.R. § 3.159(b).  
This letter was issued February 2008, prior to the RO's July 
2008 ratings determination in this matter.

The VCAA notice as to accrued benefits provided in February 
2008 appears to be adequate under applicable laws and 
regulations; however, any error that may be perceived in such 
notice is no more than harmless, non-prejudicial error.  This 
is because, in the present case, the law, as applied to 
undisputed facts, is dispositive.  Consequently, there is no 
reasonable possibility that further development or assistance 
would result in substantiation of the appellant's claim, and 
there is no further action needed to comply with the duties 
to notify and assist under the VCAA.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (where the law and not the evidence 
is dispositive the Board should deny the claim on the ground 
of the lack of legal merit or the lack of entitlement under 
the law); 38 C.F.R § 3.159(d) (2009) (circumstances in which 
VA will refrain from or discontinue providing assistance in 
obtaining evidence include the claimant's ineligibility for 
the benefit sought because of lack of legal 
eligibility);VAOPGCPREC 5-2004 (holding that VCAA does not 
require either notice or assistance when the claim cannot be 
substantiated under the law or based on the application of 
the law to undisputed facts).   



Accrued Benefits Analysis

Accrued benefits are benefits due to the beneficiary but not 
paid prior to death.  The law governing claims for accrued 
benefits provides that, upon the death of a veteran, his 
lawful surviving spouse may be paid periodic monetary 
benefits to which he was entitled at the time of his death, 
and which were due and unpaid, based on existing rating 
decisions or other evidence that was on file when he died. 38 
U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  In order for a 
surviving spouse to be entitled to accrued benefits, the 
Veteran must have had a claim pending at the time of his 
death for such benefits or else have been entitled to them 
under an existing rating or decision.  Jones v. West, 136 
F.3d 1296, 1299 (Fed. Cir. 1998).

As a matter of law, claims for accrued benefits must be 
received within one year of a veteran's death.  38 U.S.C.A. § 
5121(c); 38 C.F.R. § 3.1000(c).

Here, the determinative facts are undisputed.  The Veteran 
died in June 1998.  No claim for any death-related 
compensation or pension benefit was received until February 
2008, when the RO received the appellant's Application for 
Dependency and Indemnity Compensation, Death Pension and 
Accrued Benefits by Surviving Spouse or Child (Including 
Death Compensation if Applicable).  Thus, the current claim 
for accrued benefits was received in February 2008, over nine 
years after the appellant's spouse's death.  As a matter of 
law, because no claim, either formal or informal, for accrued 
benefits was received by VA within one year of the Veteran's 
June 1998 death, legal entitlement to accrued benefits cannot 
be established.  
38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c).

The Board further notes that there is a separate additional 
basis upon which the appellant's claim for accrued benefits 
must be denied under the law as applied to undisputed facts.  
Specifically, the Veteran did not have a claim pending at the 
time of his death and was not entitled to any benefits under 
an existing rating or decision.    Thus, no accrued benefits 
can be paid to the Veteran's beneficiaries.  See Jones v. 
West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  


ORDER

The appeal for service connection for the cause of death is 
dismissed.

The appeal for accrued benefits is denied.


REMAND

The appellant seeks entitlement to nonservice-connected death 
pension benefits.  

Generally, persons with service in the U.S. Army Forces in 
the Far East (USAFFE), including service with the recognized 
guerrillas, the Commonwealth Army of the Philippines, or 
service with the "New" or "Special" Philippine Scouts 
under Public Law 190, 79th Congress, shall not be deemed to 
have been in active military service with the Armed Forces of 
the United States for the purpose of establishing entitlement 
to nonservice-connected disability pension.  See 38 U.S.C.A. 
§ 107; 
38 C.F.R. § 3.40(b),(c),(d).

To establish entitlement to the nonservice-connected pension 
benefits sought on appeal, the evidence would have to show 
that the appellant had service in a "regular" component of 
the United States Armed Forces, also referred to as the "Old 
Philippine Scouts" or the "Regular Philippine Scouts."  
See 38 C.F.R. § 3.40(a) ("Regular Philippine Scouts" are 
eligible for pension, compensation, dependency and indemnity 
compensation, and burial benefits).  

By contrast, 38 C.F.R. § 3.40(b) provides that  "Other 
Philippine Scouts," to include all those who served during 
the period from October 6, 1945 to June 30, 1947 (i.e., New 
or Special Philippine Scouts), are eligible for compensation 
and dependency and indemnity compensation benefits, but does 
not provide for eligibility for pension benefits.  See 38 
U.S.C.A. § 107(b); 38 C.F.R. § 3.40(b); Manlincon v. West, 12 
Vet. App. 238, 240 (1999) (widow of veteran of New Philippine 
Scouts not entitled to nonservice-connected death pension 
because veteran's service is not considered qualifying active 
service for VA pension benefits).  

The Court has held that findings by a United States service 
department verifying a person's service are binding on VA for 
purposes of establishing service in the U.S. Armed Forces.  
See Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  In March 
2008, the service department verified a period of service of 
the appellant's spouse with the Special Philippine Scouts 
from September 15, 1946, to May 19, 1949.  This verification 
occurred under a version of appellant's name with no middle 
name, as reflected in copies of several official United 
States Army documents.   

In June 2008, the service department responded to an April 
2008 request by the RO to verify the appellant's service for 
a claimed period from August 22, 1944, to January 29, 1946.  
The NPRC indicated that the appellant's spouse had recognized 
guerilla service from February 5, 1945, to August 21, 1945, 
and service in the Regular Philippine Army from August 22, 
1945, to February 6, 1946.  By implication, the period of 
claimed service from August 22, 1944, to February 4, 1945, 
was not recognized service. 

In the March 2008 service department verification, it was 
noted by NPRC that the appellant's service treatment records 
had likely been destroyed by fire and that no separation 
documents were available from which to verify active duty 
dates.  The information provided by NPRC regarding service 
with the Philippine Scouts from September 15, 1946, to May 
19, 1949, had therefore been provided from "alternate 
records sources."  In cases where, as here, a veteran's 
service treatment and other service department records have 
been lost or destroyed, VA has a heightened duty to assist in 
development of the claim.  See Dixon v. Derwinski, 3 Vet. 
App. 261 (1992).  

Since the March 2008 and June 2008 service department 
certification discussed above, additional relevant evidence 
has been received pertaining to the appellant's spouse's 
service with the Philippine Army and with the United States 
Armed Forces.  This includes copies of official documents 
from the United States Army and the Philippine Commonwealth 
Army, as well as copies of several pieces of identification 
from both departments

The newly received evidence includes July 2008 Certification 
from the General Headquarters, Armed Forces of the 
Philippines, Office of the Adjutant General, which includes a 
"revised date of recognition" of the appellant's service of 
May 1, 1944.  No attempt has been made to obtain from the 
service department verification of the nature and dates of 
service prior to August 22, 1944, or verification of service 
in light of this newly received certification.  

The Board acknowledges that verified service currently 
includes service with the Special Philippine Scouts and 
Philippine Commonwealth Army only.  However, as discussed 
above, treatment and service personnel records once in the 
hands of the Untied States government have been lost or 
destroyed, resulting in a heightened duty to assist in this 
matter; there is an alternate form of the appellant's 
spouse's name reflected in copies of United States Army 
service documentation, under which verification of the 
earlier period of service critical in this case has not been 
sought; and there is an indication in the aforementioned July 
2008 Certification from the Armed Forces of the Philippines 
of service prior to August 22, 1944, beginning at least as 
early as May 1, 1944, for which no verification from the 
service department has been sought.  Consequently, VA does 
not have sufficient documentation of verification of service 
from the service department to establish affirmatively, in 
the manner required by VA laws and regulations and rulings of 
the Court, whether the appellant may have had a period of 
service with the Philippine Scouts at some time prior to 
October 6, 1945, so as to warrant legal entitlement of the 
appellant to nonservice-connected death pension benefits.  

Of specific concern to the Board is that nearly all of the 
official Unites States Army documentation of the appellant's 
spouse's service contains the version of the appellant's 
spouse's name with no middle name; yet there has been no 
attempt to verify any claimed period of the appellant's 
spouse's service prior to October 6, 1945, under the version 
of his name with no middle name.  See, e.g., Sarmiento v. 
Brown, 7 Vet. App. 80, 86 (1994) (remanding where claimant 
asserted that VA sought certification of his service with 
erroneous spelling of name), overruled on other grounds by 
D'Amico v. West, 209 F.3d 1322, 1327 (Fed. Cir. 2000).

Further, in Capellan v. Peake, 539 F.3d 1373, 1381-82 (Fed. 
Cir. 2008), the U.S. Court of Appeals for the Federal Circuit 
held that, pursuant to both 38 C.F.R.  § 3.203(c) and the 
Secretary's statutory duty to assist (as set forth in 
38 U.S.C.A. § 5103A), new evidence submitted by a claimant 
(including relevant lay affidavits and documentary evidence) 
in support of a request for verification of service from the 
service department must be submitted to the service 
department for review.  This was not accomplished in the 
present case.  As discussed above, the RO has received a July 
2008 Certification from the Armed Forces of the Philippines 
and several new pieces of identification and documentation 
pertaining to the appellant's spouse's service with the 
United States Army and the Philippine Commonwealth Army.  As 
such, all received relevant evidence as to the nature and 
dates of the appellant's spouse's service should be forwarded 
to the service department for the purpose of attempting to 
fully verify all periods of the appellant's spouse's service.  
See Capellan, 539 F.3d at 1381-1382 (holding that the correct 
interpretation of the governing statutes and regulations 
requires that a claimant's new evidence be submitted and 
considered in connection with a request for verification of 
service from the service department, and that VA is required 
to ensure consideration of all procurable and assembled data, 
including lay evidence, in connection with a request for 
verification of service from the service department).

Accordingly, the issue of entitlement to nonservice-connected 
death pension benefits is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Contact the National Personnel Record 
Center (NPRC) and make a new request for 
verification of the appellant's deceased 
spouse's service.  

a) Provide NPRC copies of all relevant 
evidence (including lay, 
identification, and documentary 
evidence) regarding the appellant's 
spouse's verified and unverified 
periods of service with the Philippine 
Commonwealth Army and the United States 
Army.

(b) Advise the NPRC that no attempt has 
been made to verify the appellant's 
spouse's period of service prior to 
October 6, 1945, under the version of 
the appellant's name that includes no 
middle name, which is the version of 
his name reflected in several pages of 
copies of official Unites States Army 
documentation and identification of 
record.  Verification of service should 
include searches under the versions of 
the appellant's spouse's name with and 
without a middle name.

(c) Further advise the NPRC that a July 
2008 Certification from the General 
Headquarters, Armed Forces of the 
Philippines, Office of the Adjutant 
General, includes a "revised date of 
recognition" of the appellant's 
service of May 1, 1944.  Verification 
of service should therefore include a 
new search for service prior to August 
22, 1944.

2.  After receipt of NPRC's reply, and 
after any other development indicated by 
the state of the record, readjudicate the 
issue of legal entitlement to VA 
nonservice-connected death pension 
benefits.  If the benefit sought remains 
denied, the appellant should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  By this action, the Board intimates no 
opinion, legal or factual, as to any ultimate disposition 
warranted in this case.  The appellant has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


